TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00489-CR


John Paul Myers, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 5753, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due to be filed on January 26, 2007.  When notified that the
brief was overdue, appellant's counsel of record, Rudy Taylor, advised the Court that he accepted
employment as an assistant district attorney effective December 18, 2006.
The record states that Taylor was appointed to represent appellant, who is in prison.
The district court shall appoint substitute counsel to represent appellant in this appeal and permit
Taylor to withdraw.  A copy of the order appointing substitute counsel shall be sent to this
Court no later than April 6, 2007.
It is ordered March 28, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish